Case 5:20-cv-01088-SVW-KK Document 10-2 Filed 06/29/20 Page 1 of 1 Page ID #:33



   1   NICHOLAS M. WAJDA (State Bar #259178)
   2   Attorney Email Address: nick@wajdalawgroup.com
       WAJDA LAW GROUP, APC
   3   6167 Bristol Parkway, Suite 200
   4   Culver City, CA 90230
       Telephone: (310) 997-0471
   5   Facsimile: (866) 286-8433
   6   Attorney for Plaintiff
   7                       UNITED STATES DISTRICT COURT
   8                      CENTRAL DISTRICT OF CALIFORNIA

   9                                                Case No. 5:20-cv-01088-SVW-KK
       CENGIZ SENGEL,
  10
                        Plaintiff,                  PROPOSED ORDER ON MOTION
  11                                                FOR ENTRY OF DEFAULT
  12         v.
  13   COMPATTIA ROCCIA
       MANAGEMENT GROUP, LLC,
  14

  15                    Defendant.
  16

  17         Plaintiff, CENGIZ SENGEL, by and through his attorneys, Wajda Law Group,
  18   APC, having filed with this Court his Motion for Entry of Default and the Court
  19
       having reviewed same, hereby ORDERED:
  20

  21         1. An Entry of Default shall be entered against the Defendant, Compattia
  22
                  Roccia Management Group, LLC.
  23
       Dated: __________________________
  24

  25                                        ____________________________________
                                                      Judge, U.S. District Court
  26

  27

  28
                                                1
